 Case 19-14972-pmm         Doc 37    Filed 08/13/20 Entered 08/13/20 14:19:57     Desc Main
                                    Document      Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

  In Re:                                               Chapter 13
           GEORGE DAVID STARETZ
           DOLORES STARETZ                             Bankruptcy No. 19-14972-PMM

                               Debtors

                           ORDER DISMISSING CHAPTER 13 CASE

           AND NOW, after notice and hearing, it is ORDERED that the case is DISMISSED.

       IT IS FURTHER ORDERED that any wage order entered in this case is hereby
  TERMINATED and the employer shall cease wage withholding immediately.




Date: August 13, 2020
                                                PATRICIA M. MAYER
                                                U.S. BANKRUPTCY JUDGE
